—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: The verdict convicting defendant of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]) is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). "[Cjredibility is a matter to be determined by the trier of the facts (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932) and the jury was in the best position to resolve the conflict in the testimony” (People v Conner, 195 AD2d 1078, lv denied 82 NY2d 715; see, People v Gaskin, 186 AD2d 995).
Defendant was sentenced to an indeterminate term of imprisonment of 2 to 6 years, to be served consecutively to a term of 5 to 15 years imposed on a conviction of assault in the first degree under indictment No. 93-1471-001. In our view, the imposition of consecutive terms of imprisonment rendered the sentence unduly harsh (see, CPL 470.15 [6] [b]). We, therefore, as a matter of discretion in the interest of justice, modify the judgment by directing that the sentence run concurrently with the sentence imposed on the conviction of assault in the first degree under indictment No. 93-1471-001. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Law-ton, Fallon, Doerr and Balio, JJ.